Boaorable aohn c. Icnorpp
Qounty Attorney
Donley eouutg
Clarendon, Texas
                                    op5‘nion30. O-3819
Dear Sirl                           Bar Feem of affioe--Feeblemtndsd
                                           aaaes-dounty      Judgs,      attorney,
                                            nlerk an8 Sheriff.
          Your request for opinion has been received and cara-
fully aonaldaredby this department. We quote from your re-
quest   48 ~followsr

             “1 am writdrag   Lou in reference     to an opinion
        as to the fess reoelvable       unfierFeebls MMled OEIEBB.
             aIt is my oplnlon t&Oi the County Judge, Clark
        and County Attornbg    should   reosivo   the   sasn fees   as
        in qlmaoy ~nem*

             WI enclose a beer show&n& my authority r0r
        auah oontantlonas there is no statute relative to
        the tees In Feeble Minded oasaa.
             a.'. . .*
          Articles 3867* 3868,~3~869, 387s en8 387&, Vernon's
Annotated Taxao C1M.l Statutes, deal.ukdthpz~oeed$mgs in
0118enor iaabla min%ad persons but provide RO faae rar t&a
Qouaty Jut&e, hunts Clerk, ,Gounty Attornsy,  Sheriff or any
other Qownty orfloeYror thsfs servfeea in suuh eases. NQ
liebilftp ior fees erwurt oosts against the Countr fn
favor orany County ofricfLe1ie oreatad by any or said stat-
utes.
          OpinionNo. O-987 of this @egartment holds that
a Sherirf who eonveye feeble Blindedpersona'and lunatics to
Stata institutionsis allowed only his aatual expenses in
the &le&arge OP hls duties in these reapeats. We ansloae
herewith a oopy of salt%opinion for your information.
          We qaote isan 31,Texas Jurisprudanae,Saotlon 105,
Publia Cfrlcars,pages 508 and ,509,a8 folloo~s:
              T3tatutes prescribingreea fos public ofti-
        aers are staiotly aonstrued; and henna a right
        to reaa may not rest in Lmpllcation. Where this
        right is lert to oonstruation,the language of
        the law must be oonstrued in favor of the goveru-
        ment. Where a statute is capable,o$ two oonstrua-
        tiow,   one of which would give au otf+oar oompen-
Hon. John C. Knorpp, Page 2

     sation for his aervloes in addition to his salary
     and the other not, the latter aonatructlonshould
     be a&opted. . . ."
          34 Texas Jurisprudence,Seotion 197, Publio offi-
cert3,page 511, provides fn part an tollowsr
          "As hereinbeforestated, tha compensation
     0r publio ofilcers is rixd by the aanstltution
     or statutes. An orrioer may not'olaim or rdiaoh
     any money without a law autharizLnghim to do 80,
     and olearly fixing the amount to whiah he is en-
     titled. . . .*
          It'is our opinion that neither the County Judga,
County Clerk, County Attornag, SharIif nor any other offi-
oar would ba entitled to any fees from the County ior their
servloes in feeble minded aaeea. However the Sherlrf would
be entitled to recalve from the Gountg a&al expenses in-
curred in aarrying a feeble minded person to a State insti-
tution as pointea out in Opinion Wo. O-987.
                                    Vary truly yours
                                 ATTCXUIEY,GENERALOF TEXAS
                                 BY /a/   wm. Jb$$-j-~
APPROVRD ?UY 18, 1942
/a/ Gerald C. Mann
ATTORREYGTflkEULOFTEIAs
WJFtmprjrb